The Court left it to the jury to consider whether the possession and its attendant circumstances, were strong enough to induce a presumption, that a grant had once issued in favour of Creel. *158That no possession would amount to a positive title against the State, until the act of 1721, cap. 15. by which a possession of twenty one years, ascertained and indentified under known and visible lines and boundaries, and accompanied with a colourable title, was made to bar the entry of all persons under the claim of the State.
Vide Eldridge versus Knott, Cowp. 214 Mayor of Kingston versus Horner, Cowp. 102.
But this case being unaffected by the act, must be decided according to those principles of law which had operation, before the legislature made a positive provision for certain cases; and which still remained un-repealed. That from the establishment of one fact, the jury may, and frequently do, presume the existence of another; and from an uninterrupted possession for a great length of time, may under certain circumstances infer that its origin was lawful.
Verdict for the Defendant.